Citation Nr: 1210103	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-08 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1973 to July 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.

The January 2007 rating decision denied service connection for PTSD, and thus far the RO has limited its consideration of the Veteran's claim of service connection for a psychiatric disability to such entity.  The Veteran's claims file shows that he has been assigned psychiatric diagnoses other than PTSD, to include depression.  In light of the intervening precedent decision by the U.S. Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a veteran's claim for service connection for psychiatric disability should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope), the matter on appeal is expanded to encompass all psychiatric diagnoses shown (and the issue is characterized to so reflect).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veteran's personnel records document service in Germany from June 6, 1974 to November 30, 1974.  He was diagnosed with PTSD and major depressive disorder by a VA provider in July 2007.  The Veteran has indicated both in statements and in testimony that his psychiatric disability is due to his military service.  He contends that witnessing an M88 tanker make a wrong turn and crushing several civilians to death led to his stress and depression.  He stated that he has had nightmares since the incident (notably, on his service separation examination, the Veteran complained of frequent trouble sleeping; however there is no follow-up notation to his complaint).  During the Travel Board hearing, the Veteran identified the dates of summer of 74 and or November 1974 as to when the stressful event occurred.  Moreover he stated, and records confirm, he was assigned to 16 R10 Vulcan Crew of Battery B 2d Bn 59th ADA while stationed in Germany.   See Board Hearing Transcript, at 6-7.  In November 2006 and February 2009, the RO's JSRRC PTSD coordinator did not attempt verification and found that the evidence was not adequate to concede that a stressful event significant enough to result in PTSD occurred.  

The Board finds as the record shows an in-service stressor (i.e., M88 tank presumably sustaining damage when crushing cars with people in them) reported within a searchable date range, the Veteran's unit records should be reviewed in an attempt to corroborate the stressor event reported by the Veteran.

Furthermore, as noted, the record reflects a psychiatric diagnosis of depressive disorder.  The event leading to this diagnosis does not have a corroboration requirement.  As such, the Board finds that medical opinion is necessary to decide the claim.  38 U.S.C.A. § 5103A(d).

Finally, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record copies of the complete updated (since May 2007) clinical records of any and all Houston VAMC treatment or any other VA medical facility that has treated the Veteran, for his psychiatric disability and associate those documents with the claims file.

2.  Attempt to corroborate the Veteran's reported stressor of an M88 tank in his unit turning down the wrong street and crushing several cars (presumably sustaining damage) in June, July or August of 1974 or November 1974.  A response from the U.S. Army and Joint Services Records Research Center (JSRRC) is required.

3.  Upon completion of the above, schedule the Veteran for VA psychiatric examination in order to obtain opinion as to whether he has an acquired psychiatric disorder that was first manifested in service and/or is related to event(s) in service.  The claims folder should be provided to the examiner for review.  The examiner should then be requested to provide findings and opinion of the following questions:
	
	a) identify all currently manifested acquired psychiatric disorders;

	b) if the examining physician finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors are linked to the PTSD diagnosis; and
	
	c) for any other diagnosed acquired psychiatric disorder, provide opinion as to whether it is at least as likely as not (probability of 50% or greater) that such disorder either first manifested in service and/or is causally related to event(s) in service?

For purposes of these opinions, the examiner should consider the following:

* the Veteran's report of sleep difficulty upon his separation from service;
* whether there is any medical reason to accept or reject the Veteran's description of psychiatric symptomatology since service; and
* an explanation of the application of accepted medical principles to the facts of this case.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for a psychiatric disorder, to include PTSD and depressive disorder, in light of all evidence (to particularly include all that was added to the claims file since the RO's last adjudication of the claim) and legal authority.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

